 

Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment (this “Amendment”) to the Credit Agreement dated January
22, 2015 among Patriot National, Inc., a Delaware corporation (“Borrower”), the
Lenders (as defined therein) and BMO Harris Bank N.A., as administrative agent
(the “Credit Agreement”) is dated as of June 15, 2015.

1.Definitions.   Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Credit Agreement.

2.Amendments to the Credit Agreement.   As of the Amendment Effective Date
(defined below), the Credit Agreement is hereby amended or modified as follows:

(a)In Section 1.1, clause (f) of the definition of “Permitted Investments” is
amended in its entirety to read as follows:

(f)securities, other than those securities identified in clauses (a) through (e)
above, that are listed on any national securities exchange and that do not have
a fair market value on the date of purchase of more than (i) $300,000 for any
one such security or (ii) $6,000,000 for all such securities.

(b)In Section 1.1, the following new defined terms shall be inserted in proper
alphabetical order:

“BMO Equipment Financing” means any master lease agreement or other financing
documents entered into from time to time between BMO Harris Equipment Finance
Company and the Borrower or any of its Subsidiaries in connection with the
acquisition or capital lease of equipment.

“Earn-out Payment” means, in connection with a Permitted Acquisition, delayed
payments to the seller that are based upon the future performance of the
acquired business.

“First Amendment” means the First Amendment to Credit Agreement dated as of June
15, 2015 among the Borrower, the other Loan Parties, the Lenders party thereto
and the Administrative Agent.

“Small Permitted Acquisition” shall mean a Permitted Acquisition in which the
Total Consideration is $10,000,000 or less.

“Large Permitted Acquisition” shall mean a Permitted Acquisition in which the
Total Consideration is greater than $10,000,000.

“Seller Debt” means Debt owed by the Borrower or any of its Subsidiaries to the
seller in connection with any Permitted Acquisition.

 

 

 

--------------------------------------------------------------------------------

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with such Acquisition, (b)
Seller Debt, (c) the present value of payments for covenants not to compete
entered into in connection with such Acquisition or other future payments which
are required to be made over a period of time and are not contingent upon the
Borrower or a Subsidiary meeting financial performance objectives, but only to
the extent not included in clause (a) or (b) above, (d) the present value of any
Earn-out Payment, and (e) the amount of Debt assumed in connection with such
Acquisition.

(c)Section 11.15(e) is amended in its entirety to read as follows:

(e)  (i)  for each Large Permitted Acquisition, the Borrower shall have
delivered to the Administrative Agent, at least five Business Days prior to such
Acquisition, or such shorter period as the Required Lenders may consent to, (x)
a certificate of a Responsible Financial Officer of the Borrower demonstrating,
to the satisfaction of the Administrative Agent, (A) pro forma compliance with
Section 11.17, both before (looking back four complete fiscal quarters) and
after giving effect to such Acquisition, and (B) that after giving effect to
such Acquisition, the Total Leverage Ratio is at least 0.20 less than the
maximum Total Leverage Ratio, permitted as of the last day of the current
Computation Period pursuant to Section 11.17.1, (y) if the total revenues of the
target of the Acquisition equal 15% or more of the revenues of the Borrower and
its Subsidiaries, either (A) audited financial statements for the most recently
completed fiscal year of the Person to be acquired, prepared by a nationally
recognized accounting firm, or (B) the results of an audit or a due diligence
review of the Person or assets to be acquired, prepared by an accounting firm
acceptable to the Administrative Agent and (z) an updated operating budget that
meets the requirements set forth in Section 10.1(f); and (ii) for each Small
Permitted Acquisition, prior to closing of such Small Permitted Acquisition, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Financial Officer of the Borrower certifying that after giving
effect to such Small Permitted Acquisition (x) the Borrower is in compliance
with Section 11.15 and (y) the aggregate Total Consideration of all Small
Permitted Acquisitions made within such Fiscal Year (or, with respect to Fiscal
Year 2015, since the date of the First Amendment) provided, however, at such
time as the aggregate Total Consideration of all Small Permitted Acquisitions
within a Fiscal Year exceeds or, after giving effect to any Acquisition, would
exceed $25,000,000 (with respect to Fiscal Year 2015, after the date of the
First Amendment), the Borrower shall provide the deliveries required under this
Section 11.15(e)(i) (other than clause (z) of Section 11.15(e)(i)) for all
Permitted Acquisitions; and

(d)Section 11.1(j) of the Credit Agreement is amended in its entirety to read as
follows:

(j)Debt pursuant to the WCE Capital Lease or the BMO Equipment Financing.

(e)Section 11.2(h) of the Credit Agreement is amended in its entirety to read as
follows:

2

--------------------------------------------------------------------------------

 

(h)Liens securing the Debt pursuant to the WCE Capital Lease or the BMO
Equipment Financing; provided, that such Liens encumber only the property
financed by such Debt and the proceeds and products thereof; and

(f)Exhibit G to the Credit Agreement is hereby replaced with Exhibit G attached
hereto.

3.Representations and Warranties. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

3.1Authorization; No Conflict.  The execution, delivery and performance by such
Loan Party of this Amendment, and the consummation of the transactions
contemplated hereby, (a) are within such Loan Party’s limited liability company,
limited partnership or corporate powers, as applicable, (b) have been duly
authorized by all necessary limited liability company, limited partnership or
corporate action, as applicable, (c) do not contravene (i) such Loan Party’s
organizational documents or (ii) any law, regulation or contractual restriction
binding on or affecting such Loan Party and (d) will not result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of such Loan Party or any of its Subsidiaries.

3.2Governmental Approvals.  No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for the due execution, delivery and
performance by such Loan Party of this Amendment.

3.3Enforceability.  This Amendment has been duly executed and delivered by such
Loan Party and is the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
affected by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws relating to or affecting the
enforcement of creditors’ rights generally and/or (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding at
law or in equity).

3.4Representations and Warranties.  On the date hereof, each representation and
warranty set forth in Section 9 of the Credit Agreement, as amended by this
Amendment, is true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty was
true and correct as of such date).

3.5No Default.  No Event of Default or Unmatured Event of Default exists or will
exist after giving effect to the Amendment.

4.Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) when the Administrative Agent has received each of
the following, in form and substance satisfactory to the Administrative Agent:

(a)counterparts of this Amendment signed by each Loan Party, the Administrative
Agent and the Required Lenders; and

(b)a certificate signed by each Loan Party certifying that the representations
and warranties set forth in Sections 3.1 through 3.5 are true and correct;

5.Continuing Effectiveness, etc. (a) Except to the extent expressly set forth
herein, all of the terms and conditions of the Credit Agreement and the other
Loan Documents remain unchanged and in full

3

--------------------------------------------------------------------------------

 

force and effect.  Each Loan Party affirms that after giving effect to this
Amendment, the Credit Agreement, as modified hereby, and each other Loan
Document to which any Loan Party is a party will remain in full force and effect
and will continue to constitute a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms
except insofar as such enforcement may be limited by Debtor Relief Laws.

(b)Upon the effectiveness hereof, all references to the Credit Agreement set
forth in any other agreement or instrument shall, unless otherwise specifically
provided, be references to the Credit Agreement as amended hereby.  

6.Miscellaneous. (b) The provisions of Sections 1.2, 15.6(a), 15.7, 15.9, 15.10,
15.11, 15.12, 15.16 and 15.17 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis.  

[Signature Page Follows]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date set forth above.

 

PATRIOT NATIONAL, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT SERVICES, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

CONTEGO SERVICES GROUP, LLC

 

By:

/s/ Christopher L. Pizzo

Name:

Christopher L. Pizzo

Title:

VP, Secretary

 

CONTEGO RECOVERY, LLC

 

By:

/s/ Christopher L. Pizzo

Name:

Christopher L. Pizzo

Title:

VP, Secretary

 

CONTEGO INVESTIGATIVE SERVICES, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT RECOVERY SERVICES, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT TECHNOLOGY SOLUTIONS, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 



 

--------------------------------------------------------------------------------

PATRIOT CAPTIVE MANAGEMENT, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT RISK SERVICES, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT CLAIM SERVICES, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT CARE, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT CARE HOLDINGS, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT CARE SERVICES, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

PATRIOT CARE MANAGEMENT, INC.

 

By:

/s/ Christopher L. Pizzo

Name:

Christopher L. Pizzo

Title:

Executive Vice-President, Secretary

 

FORZA LIEN, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 



 

--------------------------------------------------------------------------------

PATRIOT UNDERWRITERS, INC.

 

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

VIKARAN TECHNOLOGY SOLUTIONS, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

TRIGEN INSURANCE SOLUTIONS, INC.

 

By:

/s/ Christopher L. Pizzo

Name:

Christopher L. Pizzo

Title:

VP, Secretary

 

PATRIOT LEGAL SERVICES, INC.

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

DECISION UR, LLC

 

By:

/s/ Steven M. Mariano

Name:

Steven M. Mariano

Title:

CEO

 

BMO HARRIS BANK N.A., as Administrative Agent and a Lender

 

By:

/s/ BMO Harris Bank N.A.

Name:

 

Title:

 

 

FIFTH THIRD BANK

 

By:

/s/ Fifth Third Bank

Name:

 

Title:

 

 

SUNTRUST BANK

 

By:

/s/ Suntrust Bank

Name:

 

Title:

 

 



 

--------------------------------------------------------------------------------

CITY NATIONAL BANK OF FLORIDA

 

 

By:

/s/ City National Bank of Florida

Name:

 

Title:

 

 

* All exhibits to this Exhibit 10.1 have been omitted pursuant to Item 601(b)(2)
of Regulation S-K. The schedules include a list of subsidiaries. The exhibits
include the form of compliance certificate. A copy of any omitted schedule
and/or exhibit will be furnished to the Securities and Exchange Commission upon
request.

 

 